Chief Justice Robertson
delivered the Opinion of the Court.
The only question to be considered in this case, is whether the law will imply a promise by the owner of a runaway slave, to pay a reasonable compensation to a stranger, for a voluntary apprehension and restitution of the fugitive. And, though such friendly offices are frequently those only of good neighborship, which should not be influenced by mercenary motives or expectations—nevertheless* it seems to us that,|£here is an implied request from the owner, to ail other persons to endeavor to secure to him lost property which he is anxious to retrievé; and that, therefore, there should be an implied undertaking to (at least) indemnify any person who shall, by the expenditure of time or money, contribute to a reclamation of the lost property.^
Whether, according to the proof, there was any such claim to reparation or indemnity in this case, is very doubtful: but, because it is doubtful, the Circuit Court erred in instructing the jury to find as in case of a non-suit.
And therefore, it is considered by the Court that, the judgment be reversed, the verdict set aside, and the cause remanded for a now trial.